Title: VIII. Gallatin’s Remarks on the Financial Section, 11 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            
              
                11 Oct. 1803
              
            
            
              
                a.
                instead of the words “those of the first three quarters &a” to the end of the paragraph; insert. It is already ascertained that the receipts on account of duties on tonnage & merchandize have exceeded  dollars; and that the revenue accrued on the same objects during that period has exceeded the sum at which our peace revenue had been established.
              
              
                
                  b
                
                Omit whatever relates to interest & say only. The amount of public debt paid for the same year is estimated at nearly 3,200,000 dollars, making with the paiment of the preceding year, dollars applied towards the discharge of the principal of the debt: and there remain &a.
              
              
                c.
                instead of the words “pledged in” substitute “still applicable towards the payment”
              
              
                
                omit altogether the words “the residue” to the end of the paragraph it being matter of course
              
              
                d
                the word “then” might be added between “will” and “be,” in order to connect this with the preceding paragraph
              
              
                
                  e
                
                instead of the words “we have supposed” &a to the word “discharged” say “the present existing debts will be discharged by the ordinary operation of the sinking fund”
              
              
              
                f.
                I would wish to see all the words from “and such economies” to “injury” altogether omitted; but if the President shall think it proper to retain the idea, the words “and the economies which may still be introduced in our public expences.” This will be more general & embrace the reduction which may result from peace with Tripoli & all other executive savings.
              
              
                
                  g
                
                omit altogether the paragraph “I trust in it” to “counted on”
              
              
                
                  h
                
                instead of the words “I have not used the power” say “it was not thought expedient to use the power” and after the words “domestic debt” add “although proposals to that effect had been received from Holland
              
              
                
                   Note. That paragraph would be better in order if connected with that which states the payment made during the year of principal of the debt
              
              
                
                  i
                
                This paragraph may be omitted or connected with the first saying that the Estimates & account of receipts & expenditures will be laid before Congress by the Secrey. of the Treasy.
              
            
          